Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.


Response to Arguments
3.	Applicant’s arguments, see remarks page 6--8, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 7-9, 11-16 and 18-19 under 35 U.S.C. § 103 as being unpatentable over U.S. 20170168120 Gach et al. (“Gach”) in view of EP 0412384 to Nolte et al. and claims 10, 17 and 20 under 35 U.S.C. § 103 as being unpatentable over Gach in view of Nolte and Ku et al. (U.S. 20160143141 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-8, regarding amended independent claims 1, 19 and 20 that “As recognized in the Office Action, Gach does not teach that the conducting probe comprises a recess configured to receive a jumper bridge. Gach further does not teach, in amended claim 1, “the recess comprises an elongated shape and the conducting probe also comprises the elongated shape.” (Remarks Page 6) …...Hence Gach does not teach or suggest the instant claims. Nolte does not remedy the defects of Gach.
Nolte is relied on for teaching a conductor probe having a recess……… It appears that the Office Action considers a central hole for the hydrophone wires to be a recess as claimed. Such central hole does not have an elongated shape whereby the conducting probe also has the elongated shape. Thus, even if properly combinable, Nolte does not remedy the defects of Gach.
Moreover, as Gach’s battery system does not teach or suggest a conducting probe with a recess, it is unclear why one skilled in the art would have modified such battery system in view of a bore hole probe as disclosed in Nolte. Withdrawal of this rejection is requested.
…….
Ku does not teach or suggest that the conducting probe comprises a recess configured to receive a jumper bridge or that “the recess comprises an elongated shape and the conducting probe also comprises the elongated shape.” Ku does not remedy the defects of Gach and Nolte. (Remarks-Page 7).
Hence even if Gach was modified to include the recesses described in Nolte or Ku, one still does not arrive at the instant claims. Withdrawal of this rejection is requested. (Remarks Page 8).” 

Examiner Response:
Applicant’s arguments, see page 6-8 (stated above), 7/11/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claim which necessitates a new ground of rejection. The following limitations are now added to independent claim 1, “wherein the recess comprises an elongated shape and the conducting probe also comprises the elongated shape” which necessitates a new ground of rejection. In view of applicant’s claim amendment Eccleston (US 20100176828 A1) is applied to meet at least the amended limitation of claim 1. Therefore, claim 1 is now rejected is under 35 U.S.C. 103 as being unpatentable over Gach et al. (US 20170168120 A1) in view of Eccleston et al. (US 20100176828 A1) as set forth below. See the rejection set forth below.

New claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gach et al. (US 20170168120 A1) in view of Eccleston et al. (US 20100176828 A1), and further in view of Henderson in the US patent Number US 5073402 A.

For expedite prosecution applicant is invited to call to discuss the present rejection regarding the rejection of 35 U.S.C. 103 and how to modify the claim language to overcome the rejection of manner of use and to correct the claim language to overcome the rejection and if any further clarification needed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gach et al. (Hereinafter “Gach”) in the US patent Application Number US 20170168120 A1 in view of Eccleston et al. (Hereinafter “Eccleston”) in the US patent Application Publication Number US 20100176828 A1.

Regarding claim 1, Gach teaches an apparatus [50] (Thermal runway monitor 50 as the apparatus) in Figure 3-5 (battery systems and the monitoring of the status of rechargeable batteries as used in power supply systems; Paragraph [0002] Line 1-3; A battery runaway monitor 50, which may have an associated display 51 or an audible alarm, and may be mounted to a portion of the electrical circuit 53, which may be a cable or a bus bar; Paragraph [0057] Line 10-13) comprising:
a conducting probe [56] (A pair of contact probes 56) configured to couple with an electrical conductor [53] of an electrical terminal of a power device [40, 45] (batteries and cabinet 40 as the power device) (In an aspect, the current sensor 70 may be a pair of contact probes 56 in contact with a portion of the wiring of the series battery circuit. As shown in FIG. 5A, B, the battery runaway monitor may be mounted to a metallic element 53 inserted in series with the series wiring of the battery string 15. The metallic element 53 may a bar; Paragraph [0061] Line 1-6; A configuration of a battery string 15 with a thermal runaway monitor 50 is shown in FIG. 3 in a cabinet 40. In this example, the batteries 45 are mounted on shelves in the cabinet and connected in series by a plurality of cables 46; Paragraph [0057] Line 1-4);
a sensor [70, 57, 80] (current senor 70, Temperature sensor 57 and voltage sensor 80) in Figure 4 (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100; Paragraph [0059] Line 1-4) in contact with the conducting probe [56] (A temperature sensor 57 may be provided in contact with the current sensing element, while other temperature sensors may be used to monitor the temperature of one or more batteries or the ambient environment. Two temperature sensors 57 may be used, positioned on either side of the monitor 50 so as to determine an average temperature of the bar 53 or a cable between the probes 56 in a situation where the thermal environment differs between the two contact points due to end conditions of the bar 53, for example; Paragraph [0060] Line 1-9); and
a controller circuit [100] (Microprocessor 100 as the controller circuit) in Figure 4 electrically coupled to the sensor [70, 57, 80, 90] (Figure 4 shows that the sensors 70, 80, 57 and 90 are coupled to the controller circuit 100), wherein the controller circuit [100] is configured to monitor values of the sensor [70, 80, 57 and 90] (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15; Paragraph [0059] Line 1-6), and 
the controller circuit [100] is configured to initiate an action to mitigate a hazardous condition when the values of the sensor [70, 80, 57 and 90] comply with a monitoring rule associated with the hazardous condition (A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15. A display 51, or annunciator, may be provided so as to visually show the proper operation of the protective device and to call attention to a runaway or other abnormal condition. Although not shown in detail, a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like; Paragraph [0059] Line 1-13).
However, Gach fails to teach an apparatus, wherein the conducting probe comprises a recess configured to receive a jumper bridge, wherein the recess comprises an elongated shape and the conducting probe also comprises the elongated shape.
Eccleston teaches a test probe includes a test lead and a probe body coupled to the test lead at one end and having an opening at the other end (Paragraph [0009] Line 1-3), wherein 
the conducting probe [202] comprises a recess [224] (FIG. 2 illustrates a test probe 202. In particular, the test probe 202 includes a test lead 206, a probe body 212, and a reversible tip 216; Paragraph [0018] Line 1-4; The probe body 212 is coupled to the test lead 206 at one end and has an opening 224 at the other end; Paragraph [0019] Line 1-2) configured to receive a jumper bridge (Jumper circuit are not a part of the apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). The preamble of claim 1 recites an apparatus and the body of the claim in the amended limitation recites, “wherein the conducting probe comprises a recess configured to receive a jumper jacket”. This limitation is considered just a manner of using recess and this limitation does not distinguish the claimed apparatus from the prior art reference Gach. Gach’s and Eccleston’s apparatus is also capable mitigate hazardous condition. So, the functional recitation that “conducting probe comprises a recess configured to receive a jumper jacket” has not been given patentable weight. However, Eccleston discloses, “A conductive device 228, such as a metal band, is positioned within the opening 224 of the probe body 212; Paragraph [0022] Line 1-2; However, other configurations may be used that provide sufficient electrical and mechanical connection between the probe tip and the metal device, such as a snap connector, a press fit or combination of the two; Paragraph [0022] Line 24-28”. Therefore, Eccleston discloses that the conducting probe has a recess to receive a metal device or a snap connector or a press fit or may be a jumper jacket), wherein 
the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape (The opening 224 has a diameter sufficient to receive the first and second handle portions 221 and 223. Although the opening 224 shown in FIG. 2 is tapered, it will be clear to a person having ordinary skill in the art, that the opening can be of any configuration sufficient to accept a handle portion and a probe tip of a reversible tip, such as a non-tapered opening or an opening having many different diameters. The opening 224 extends longitudinally along the probe body 212 to a depth sufficient to receive the longest probe length on a reversible tip; Paragraph [0019] Line 4-13; Figure 2 shows the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape). The purpose of doing so is to provide electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening, to receive the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach in view of Eccleston, because Eccleston teaches to include elongated shape recess provides electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening (Paragraph [0009), receives the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess (Paragraph [0010]) and provides good electrical contact between the probe and connector.

Regarding claim 2, Gach teaches an apparatus, wherein 
the conducting probe [56] is thermally conductive, wherein the sensor [57] is a temperature sensor [57] (A temperature sensor 57 may be provided in contact with the current sensing element; Paragraph [0060] Line 1-2), and wherein contact is thermal contact (Two temperature sensors 57 may be used, positioned on either side of the monitor 50 so as to determine an average temperature of the bar 53 or a cable between the probes 56 in a situation where the thermal environment differs between the two contact points due to end conditions of the bar 53, for example; Paragraph [0060] Line 4-9; The contact is thermal contact as there is thermal environment difference between the contact point). 

Regarding claim 3, Gach teaches an apparatus, wherein 
the conducting probe [56] is electrically conductive (a pair of conductive probes; Paragraph [0090] Line 3) (The resistance of the bar between the two contact points of the probes 56 will result in a voltage drop therebetween when a current flows in the battery string circuit. As is known, the voltage drop may be measured by a voltmeter, and the use of a high-input-impedance device is desirable to minimize the current that must pass through the contact points between the probes 56 and the bar 53; Paragraph [0063] Line 1-7; The current flows through the probe and voltage drops and therefore probe is electrically conductive), wherein the sensor [80] is a voltage sensor [80] (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100; Paragraph [0059] Line 1-4), and wherein contact is electrical contact (A battery runaway monitor 50, which may have an associated display 51 or an audible alarm, and may be mounted to a portion of the electrical circuit 53, which may be a cable or a bus bar; Paragraph [0057] Line 10-13; The voltage output of the battery string 15 may be measured by the voltage sensor 80, which may be an analog-to-digital (A/D) converter operating in conjunction with a high resistance voltage divider (not shown); Paragraph [0060] Line 10-13). 

Regarding claim 5, Gach teaches an apparatus, wherein 
the electrical terminal [53] is incorporated into a terminal block (A configuration of a battery string 15 with a thermal runaway monitor 50 is shown in FIG. 3 in a cabinet 40. In this example, the batteries 45 are mounted on shelves in the cabinet and connected in series by a plurality of cables 46, jumpers 47, and the like so as to yield a voltage at the output terminals; Paragraph [0057] Line 1-6; A battery runaway monitor 50, which may have an associated display 51 or an audible alarm, and may be mounted to a portion of the electrical circuit 53, which may be a cable or a bus bar; Paragraph [0057] Line 10-13; electrical terminal 53 is incorporated into a terminal block or bar).


Regarding claim 7, Gach teaches an apparatus, wherein 
the electrical terminal [53] comprises a terminal lug ( As shown in FIG. 5B, the monitor 50 is held against the bar 53 by a force F which may be applied between a top surface of the monitor 50 and the bar 53 by a clamp (not shown) of other structure. The clamp and the housing of the monitor combine to force probes 56 against the bar 53. The clamp and housing should therefore have an insulating property with respect to the metallic element 53 and the probes 56; Paragraph [0062] Line 1-4; Bar 53 comprises clamp which is similar to terminal lug).


Regarding claim 8, Gach teaches an apparatus, wherein 
the conducting probe [56] comprises a clamp mechanism to couple the conducting probe [56] to the terminal lug of the electrical terminal (As shown in FIG. 5B, the monitor 50 is held against the bar 53 by a force F which may be applied between a top surface of the monitor 50 and the bar 53 by a clamp (not shown) of other structure. The clamp and the housing of the monitor combine to force probes 56 against the bar 53. The clamp and housing should therefore have an insulating property with respect to the metallic element 53 and the probes 56; Paragraph [0062] Line 1-4; the conducting probe [56] comprises a clamp mechanism to couple the conducting probe [56] to the terminal lug of the electrical terminal).

Regarding claim 9, Gach teaches an apparatus, wherein 
the apparatus [50] is incorporated multiple times with multiple conducting probes [56] in a linear array (A current sensor is disclosed, comprising a pair of probes urged against a conductor, the probes aligned substantially along a direction of current flow; Paragraph [0012] Line 1-3; Multiple conducting probes align in a direction in linear array).

Regarding claim 11, Gach teaches an apparatus of claim 9, wherein 
the multiple conducting probes [56] comprise isolated electrical connections, and the isolated electrical connections supply power to the controller circuit [100] (The current sensor is disposed so as to measure the battery current in a battery string, and provides for the detection of a thermal runaway state and the isolation of the battery string exhibiting the thermal runaway state from the remainder of the battery system; Paragraph [0008] Line 4-8; a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like. A lightwave interface may be used to provide voltage and noise isolation; Paragraph [0059] Line 10-14; Lightweight interface is used to isolate electrical connections).
Regarding claim 12, Gach teaches an apparatus, wherein 
the sensor [70, 80, 57] is a temperature sensor [57] (A temperature sensor 57 may be provided in contact with the current sensing element; Paragraph [0060] Line 1-2), and further comprising 
a voltage sensor [80] (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100; Paragraph [0059] Line 1-4).

Regarding claim 13, Gach teaches an apparatus, further comprising 
a communication module for communication with a client terminal, wherein an action is initiated using the communication module to the client terminal (a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like. A lightwave interface may be used to provide voltage and noise isolation; Paragraph [0059] Line 10-13; Alarms may be provided locally by light or sounds, and may be reported over a communications medium, which may be a local area network (LAN), the Internet, or the like, to a local or remote monitoring station (client terminal); Paragraph [0088] Line 1-4).


Regarding claim 14, Gach teaches an apparatus, wherein 
the action is at least one or a notification to a user (Alarms may be provided locally by light or sounds (to notify a user), and may be reported over a communications medium, which may be a local area network (LAN), the Internet, or the like, to a local or remote monitoring station; Paragraph [0088] Line 1-4) and a lowering of current through the electrical terminal (A battery runaway monitor 50, which may have an associated display 51 or an audible alarm, and may be mounted to a portion of the electrical circuit 53, which may be a cable or a bus bar. The output of the battery string 15 may be routed through a circuit breaker or disconnect switch 60, which may be configured to trip at a specified maximum current, actuated by an auxiliary circuit, or manually; Paragraph [0057] Line 10-16).


Regarding claim 15, Gach teaches an apparatus, further comprising
an electrical insulator surrounding the conducting probe [56] and the sensor [70, 80, 57] (The current sensor is disposed so as to measure the battery current in a battery string, and provides for the detection of a thermal runaway state and the isolation of the battery string exhibiting the thermal runaway state from the remainder of the battery system; Paragraph [0008] Line 4-8; a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like. A lightwave interface may be used to provide voltage and noise isolation; Paragraph [0059] Line 10-14; Lightweight interface is used to isolate surrounding the conducting probe [56] and the sensor [70, 80, 57]).

Regarding claim 16, Gach teaches an apparatus, wherein 
the conducting probe is electrically coupled to the electrical terminal and the jumper bridge, thereby electrically coupling the electrical terminal and the jumper bridge (A configuration of a battery string 15 with a thermal runaway monitor 50 is shown in FIG. 3 in a cabinet 40. In this example, the batteries 45 are mounted on shelves in the cabinet and connected in series by a plurality of cables 46, jumpers 47, and the like so as to yield a voltage at the output terminals that is the sum of the output voltages of the individual batteries 45; Paragraph [0057] Line 1-7).

Regarding claim 18, Gach teaches an apparatus, wherein 
the controller circuit [100] is an analog controller circuit or a digital controller circuit (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15; Paragraph [0059] Line 1-6; Therefore the controller is a digital controller circuit).


Regarding claim 19, Gach teaches A power device [40, 45] in Figure 4 (A configuration of a battery string 15 with a thermal runaway monitor 50 is shown in FIG. 3 in a cabinet 40. In this example, the batteries 45 are mounted on shelves in the cabinet and connected in series by a plurality of cables 46; Paragraph [0057] Line 1-4; batteries and cabinet 40 as the power device) in Figure 3 (battery systems and the monitoring of the status of rechargeable batteries as used in power supply systems; Paragraph [0002] Line 1-3) comprising:
an electrical terminal comprising an electrical conductor [53] (A battery runaway monitor 50, which may have an associated display 51 or an audible alarm, and may be mounted to a portion of the electrical circuit 53, which may be a cable or a bus bar; Paragraph [0057] Line 10-13; In an aspect, the current sensor 70 may be a pair of contact probes 56 in contact with a portion of the wiring of the series battery circuit. As shown in FIG. 5A, B, the battery runaway monitor may be mounted to a metallic element 53 inserted in series with the series wiring of the battery string 15. The metallic element 53 may a bar; Paragraph [0061] Line 1-6);
a conducting probe [56] (A pair of contact probes 56) configured to couple with the  electrical conductor [53] of the electrical terminal (In an aspect, the current sensor 70 may be a pair of contact probes 56 in contact with a portion of the wiring of the series battery circuit. As shown in FIG. 5A, B, the battery runaway monitor may be mounted to a metallic element 53 inserted in series with the series wiring of the battery string 15. The metallic element 53 may a bar; Paragraph [0061] Line 1-6); 
a sensor [70, 57, 80] (current senor 70, Temperature sensor 57 and voltage sensor 80) in Figure 4 (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100; Paragraph [0059] Line 1-4) in contact with the conducting probe [56] ([0060] A temperature sensor 57 may be provided in contact with the current sensing element, while other temperature sensors may be used to monitor the temperature of one or more batteries or the ambient environment. Two temperature sensors 57 may be used, positioned on either side of the monitor 50 so as to determine an average temperature of the bar 53 or a cable between the probes 56 in a situation where the thermal environment differs between the two contact points due to end conditions of the bar 53, for example; Paragraph [0060] Line 1-9); and
a controller [100] (Microprocessor 100 as the controller) in Figure 4 electrically coupled to the sensor [70, 57, 80, 90] (Figure 4 shows that the sensors 70, 80, 57 and 90 are coupled to the controller circuit 100), wherein the controller [100] is configured to monitor values of the sensor [70, 80, 57 and 90] (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15; Paragraph [0059] Line 1-6), and 
the controller [100] is configured to initiate an action to mitigate a hazardous condition when the values of the sensor [70, 80, 57 and 90] comply with a monitoring rule associated with the hazardous condition (A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15. A display 51, or annunciator, may be provided so as to visually show the proper operation of the protective device and to call attention to a runaway or other abnormal condition. Although not shown in detail, a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like; Paragraph [0059] Line 1-13).
However, Gach fails to teach an apparatus, wherein the conducting probe comprises a recess configured to receive a jumper bridge, wherein the recess comprises an elongated shape and the conducting probe also comprises the elongated shape.
Eccleston teaches a test probe includes a test lead and a probe body coupled to the test lead at one end and having an opening at the other end (Paragraph [0009] Line 1-3), wherein 
the conducting probe [202] comprises a recess [224] (FIG. 2 illustrates a test probe 202. In particular, the test probe 202 includes a test lead 206, a probe body 212, and a reversible tip 216; Paragraph [0018] Line 1-4; The probe body 212 is coupled to the test lead 206 at one end and has an opening 224 at the other end; Paragraph [0019] Line 1-2) configured to receive a jumper bridge (Jumper circuit are not a part of the apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). The preamble of claim 1 recites an apparatus and the body of the claim in the amended limitation recites, “wherein the conducting probe comprises a recess configured to receive a jumper jacket”. This limitation is considered just a manner of using recess and this limitation does not distinguish the claimed apparatus from the prior art reference Gach. Gach’s and Eccleston’s apparatus is also capable mitigate hazardous condition. So, the functional recitation that “conducting probe comprises a recess configured to receive a jumper jacket” has not been given patentable weight. However, Eccleston discloses, “A conductive device 228, such as a metal band, is positioned within the opening 224 of the probe body 212; Paragraph [0022] Line 1-2; However, other configurations may be used that provide sufficient electrical and mechanical connection between the probe tip and the metal device, such as a snap connector, a press fit or combination of the two; Paragraph [0022] Line 24-28”. Therefore, Eccleston discloses that the conducting probe has a recess to receive a metal device or a snap connector or a press fit or may be a jumper jacket), wherein 
the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape (The opening 224 has a diameter sufficient to receive the first and second handle portions 221 and 223. Although the opening 224 shown in FIG. 2 is tapered, it will be clear to a person having ordinary skill in the art, that the opening can be of any configuration sufficient to accept a handle portion and a probe tip of a reversible tip, such as a non-tapered opening or an opening having many different diameters. The opening 224 extends longitudinally along the probe body 212 to a depth sufficient to receive the longest probe length on a reversible tip; Paragraph [0019] Line 4-13; Figure 2 shows the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape). The purpose of doing so is to provide electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening, to receive the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach in view of Eccleston, because Eccleston teaches to include elongated shape recess provides electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening (Paragraph [0009), receives the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess (Paragraph [0010]) and provides good electrical contact between the probe and connector.


Regarding claim 20, Gach teaches a method comprising using a hardware processor (Microprocessor 100) in Figure 4 (a method of protecting a battery system, includes the steps of: measuring a current value of a battery string; determining an operating state of the battery string using at least the measured current value; comparing the measured current value of the battery string with a threshold current value to determine whether the battery string has encountered a thermal runaway condition; Paragraph [0010] Line 1-7) to:
monitor values of a sensor [70, 57, 80] (current senor 70, Temperature sensor 57 and voltage sensor 80) in Figure 4 (FIG. 4 is a block diagram of the battery runaway monitor 50. A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15; Paragraph [0059] Line 1-6), wherein the sensor [70, 57, 80] is in contact with a conducting probe [56] (A pair of contact probes 56) (A temperature sensor 57 may be provided in contact with the current sensing element, while other temperature sensors may be used to monitor the temperature of one or more batteries or the ambient environment. Two temperature sensors 57 may be used, positioned on either side of the monitor 50 so as to determine an average temperature of the bar 53 or a cable between the probes 56 in a situation where the thermal environment differs between the two contact points due to end conditions of the bar 53, for example; Paragraph [0060] Line 1-9), wherein 
the conducting probe [56] is coupled with an electrical conductor of an electrical terminal [53] (In an aspect, the current sensor 70 may be a pair of contact probes 56 in contact with a portion of the wiring of the series battery circuit. As shown in FIG. 5A, B, the battery runaway monitor may be mounted to a metallic element 53 inserted in series with the series wiring of the battery string 15. The metallic element 53 may a bar; Paragraph [0061] Line 1-6; A configuration of a battery string 15 with a thermal runaway monitor 50 is shown in FIG. 3 in a cabinet 40. In this example, the batteries 45 are mounted on shelves in the cabinet and connected in series by a plurality of cables 46; Paragraph [0057] Line 1-4) wherein 
when values of the sensor comply with a rule associated with a hazardous condition, initiate an action to mitigate the hazardous condition (A current sensor 70, a voltage sensor, a temperature sensor 57 and a backup current sensor 90 provide inputs to a microprocessor 100 which executes a stored program to perform the data acquisition and processing needed to effect the protection of the battery string 15. A display 51, or annunciator, may be provided so as to visually show the proper operation of the protective device and to call attention to a runaway or other abnormal condition. Although not shown in detail, a communications interface may be provided so as to enable remote monitoring of the battery fault monitor, the loading of program and parameter updates and the like; Paragraph [0059] Line 1-13). 
However, Gach fails to teach an apparatus, wherein the conducting probe comprises a recess configured to receive a jumper bridge, wherein the recess comprises an elongated shape and the conducting probe also comprises the elongated shape.
Eccleston teaches a test probe includes a test lead and a probe body coupled to the test lead at one end and having an opening at the other end (Paragraph [0009] Line 1-3), wherein 
the conducting probe [202] comprises a recess [224] (FIG. 2 illustrates a test probe 202. In particular, the test probe 202 includes a test lead 206, a probe body 212, and a reversible tip 216; Paragraph [0018] Line 1-4; The probe body 212 is coupled to the test lead 206 at one end and has an opening 224 at the other end; Paragraph [0019] Line 1-2) configured to receive a jumper bridge (Jumper circuit are not a part of the apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). The preamble of claim 1 recites an apparatus and the body of the claim in the amended limitation recites, “wherein the conducting probe comprises a recess configured to receive a jumper jacket”. This limitation is considered just a manner of using recess and this limitation does not distinguish the claimed apparatus from the prior art reference Gach. Gach’s and Eccleston’s apparatus is also capable mitigate hazardous condition. So, the functional recitation that “conducting probe comprises a recess configured to receive a jumper jacket” has not been given patentable weight. However, Eccleston discloses, “A conductive device 228, such as a metal band, is positioned within the opening 224 of the probe body 212; Paragraph [0022] Line 1-2; However, other configurations may be used that provide sufficient electrical and mechanical connection between the probe tip and the metal device, such as a snap connector, a press fit or combination of the two; Paragraph [0022] Line 24-28”. Therefore, Eccleston discloses that the conducting probe has a recess to receive a metal device or a snap connector or a press fit or may be a jumper jacket), wherein 
the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape (The opening 224 has a diameter sufficient to receive the first and second handle portions 221 and 223. Although the opening 224 shown in FIG. 2 is tapered, it will be clear to a person having ordinary skill in the art, that the opening can be of any configuration sufficient to accept a handle portion and a probe tip of a reversible tip, such as a non-tapered opening or an opening having many different diameters. The opening 224 extends longitudinally along the probe body 212 to a depth sufficient to receive the longest probe length on a reversible tip; Paragraph [0019] Line 4-13; Figure 2 shows the recess [224] comprises an elongated shape (Figure 2) and the conducting probe [202] also comprises the elongated shape). The purpose of doing so is to provide electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening, to receive the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach in view of Eccleston, because Eccleston teaches to include elongated shape recess provides electrical communication between the test lead and the first tip when the first tip or jumper jacket is positioned within the opening (Paragraph [0009), receives the first tip and the second tip and to provide electrical contact between the first tip and the test lead when the first tip is positioned in the recess and between the second tip and the test lead when the second tip is positioned in the recess (Paragraph [0010]) and provides good electrical contact between the probe and connector.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gach ‘120 A1 in view of Eccleston ‘828 A1 as applied to claim 1 above and further in view of KU et al. (Hereinafter “Ku”) in the US Patent Application Publication Number US 20160143141 A1

Regarding claim 10, the combination of Gach and Eccleston fails to teach an apparatus, wherein the multiple conducting probes of the linear array are configured to enter recesses of electrical terminals arranged in a corresponding linear array.
Ku teaches a circuit board, and more particularly to a multilayer circuit board (Paragraph [0002] Line 1-2), wherein
the multiple conducting probes [40] in Figure 2 of the linear array are configured to enter recesses [22] of electrical terminals [10, 20, 30] arranged in a corresponding linear array (FIG. 2, a multilayer circuit board 100 of the first preferred embodiment of the present invention includes a first substrate 10, a second substrate 20, and a third substrate 30; Paragraph [0016] Line 1-3; a first through hole 22; Paragraph [0018] Line 2; Figure 2 shows that the multiple conducting  probes 40 enter the recesses 22 of the terminal 10, 20 and 30). The purpose of doing so is to touch the pads respectively for electrical connection test, to reduce the interference from the null sections of the interconnectors, to ensure a stable contact of the probe and the connector and is helpful to the correct transmission of the test signal, and to measure crack or fault in different places simultaneously with multiple probes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach and Eccleston in view of Ku, because Ku teaches to include recesses so that the multiple conducting probes can enter the recess touch the conductor respectively for electrical connection test, reduce the interference from the null sections of the interconnectors (Paragraph [0020]), ensure a stable contact of the probe and the connector and is helpful to the correct transmission of the test signal (Paragraph [0022]). 


Regarding claim 17, the combination of Gach and Eccleston fails to teach an apparatus, wherein the conducting probe is configured to enter a recess in a terminal lug.
Ku teaches a circuit board, and more particularly to a multilayer circuit board (Paragraph [0002] Line 1-2), 
wherein the conducting probe [40] is configured to enter a recess [22] in a terminal lug [10] (substrate 10 as the terminal lug) (FIG. 2, a multilayer circuit board 100 of the first preferred embodiment of the present invention includes a first substrate 10; Paragraph [0016] Line 1-3; a first through hole 22; Paragraph [0018] Line 2; Figure 2 shows that the probe 40 enter the recess 22 of the terminal 10). The purpose of doing so is to touch the pads respectively for electrical connection test, to reduce the interference from the null sections of the interconnectors, to ensure a stable contact of the probe and the connector and is helpful to the correct transmission of the test signal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach and Eccleston in view of Ku, because Ku teaches to include a recess so that the conducting probe can enter the recess touches the conductor respectively for electrical connection test, reduces the interference from the null sections of the interconnectors (Paragraph [0020]), ensures a stable contact of the probe and the connector and is helpful to the correct transmission of the test signal (Paragraph [0022]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gach ‘120 A1 in view of Eccleston ‘828 A1 as applied to claim 1 above and further in view of GRUJOVSKI et al. (Hereinafter “GRUJOVSKI”) in the US Patent Application Publication Number US 20160006300 A1.

Regarding claim 6, the combination of Gach and Eccleston fails to teach an apparatus, wherein the terminal block is mechanically coupled to a DIN rail.
GRUJOVSKI teaches a telecontrol equipment item for an MV/LV substation comprising first means for its power supply from the LV network and from an auxiliary source of battery type, means for monitoring the MV network and means for monitoring the LV network, as well as second means for communicating the monitoring information to the outside (Paragraph [0008] Line 1-7), wherein 
the terminal block is mechanically coupled to a DIN rail (Preferably, the monitoring means and the communication means are adapted to be aligned side by side on a DIN rail, with a similar profile and a constant pitch, said rail being advantageously positioned on a front face of the casing of the power supply module such that the power supply serves as support for the modules of the equipment item; Paragraph [0011] Line 11-16; A solution other than the known alternatives (independent solid power supply block, management board associated with a battery housing, or low-power module added on DIN rail as in the iRIO range) has been developed; Paragraph [0031] Line 7-11). The purpose of doing so is to satisfy the mechanical (maximum dimensions of the enclosure of the FRTU 10), thermal (overheating issues) and electromagnetic (coexistence of electronic signals of different levels and at different frequencies) constraints while being incorporated in the modular developed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach and Eccleston in view of GRUJOVSKI, because GRUJOVSKI teaches to mechanically couple the terminal block to a DIN rail satisfies the mechanical (maximum dimensions of the enclosure of the FRTU 10), thermal (overheating issues) and electromagnetic (coexistence of electronic signals of different levels and at different frequencies) constraints while being incorporated in the modular developed (Paragraph [0031]).

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gach ‘120 A1 in view of Eccleston ‘828 A1, as applied to claim 1 above, and further in view of Henderson in the US patent Number US 5073402 A. 

Regarding claim 21, the combination of Gach and Eccleston fails to teach an apparatus, wherein the elongated shape is compliant with standards TEC/EN 60715, AS 2756-1997, EN 50035, BS 5825, or DIN 46277-1.
Henderson teaches a method of forming an emitter or detector surface on the end of an optical fibre (Column 1 Line 4-6), wherein 
the elongated shape is compliant with standards TEC/EN 60715, AS 2756-1997, EN 50035, BS 5825, or DIN 46277-1 ((8) Typically, all dental fissure sealants must have the following desiderata: (14) Non-toxic (BS 5825:1989) are used for probe fabrication (Column 6 Line 18-19, Line 26; However, of particular interest in probe fabrication is the fact that these materials will have had some form of toxicity testing and have a strong mechanical form when cured; Column 6 Line 30-36). The purpose of doing so is to provide temperature stability of these polymers, is ideal for probe application by conforming to the requirements for optimum probe design and can be made relatively easily and with a high degree of repeatability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gach and Eccleston in view of Henderson, because Henderson teaches to have the elongated shape compliant with standards TEC/EN 60715, AS 2756-1997, EN 50035, BS 5825, or DIN 46277-1 provides temperature stability of these polymers and is ideal for probe application by conforming to the requirements for optimum probe design (Column 6 Line 37-44) and can be made relatively easily and with a high degree of repeatability (Column 1 Line 41-42).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866